DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This application is in response to the filing on December 12th, 2019. Claim(s) 1-3 are pending and are examined below. 
Priority
The instant application is a  371 national stage entry to PCT/JP2018/032526, filed September 3rd, 2018, which properly claimed foreign priority to Japanese application JP 2017-174301, filed in Japan on September 11th, 2017. As such, the instant application's effective filing date is the same as the filing date of that Japanese application, which is September 11th, 2017.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 12th, 2019, January 25th, 2021, and June 10th, 2021 have been considered by the examiner.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; Such claim limitation(s) is/are:
Claim 3: total vehicle weight calculating means, acceleration waveform extracting means, differential calculating means, peak position detecting means, ground contact time calculating means, rotation time calculating means, ground contact time ratio calculating means, lord [interpreted to mean “load”] estimating means
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (Bolded Below); 
Claim 3: “total vehicle weight calculating means that…”, “acceleration waveform extracting means that…”, “differential calculating means that…”, “peak position detecting means that…”, “ground contact time calculating means that…”, “rotation time calculating means that…”, “ground contact time ratio calculating means that…”, “lord [load] estimating means that…”
(C)	and the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (Italicized Below). 
Claim 3: “total vehicle weight calculating means that calculates a total vehicle weight”, “acceleration waveform extracting means that extracts, for each tire, an acceleration waveform in the tire radial direction including a vicinity of a contact patch from an output signal of each of the acceleration sensors”, “differential calculating means that differentiates the acceleration waveform in the tire radial direction to obtain a differential acceleration waveform”, “peak position detecting means that detects a peak position on a leading edge side and a peak position on a trailing edge side…”, “ground contact time calculating means that calculates, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time”, “rotation time calculating means that calculates a rotation time…”, “ground contact time ratio calculating means that calculates, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time”, “lord [load] estimating means that estimates the load acting on a target tire…”
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Sufficient Structure is recited in Paragraph [0010] of the Specification (“The acceleration waveform extracting means 13 to the load estimating means 17 are each configured, for example, by computer software and a storage device such as a random access memory (RAM), and disposed on a not-shown vehicle body side.”). While the above paragraph recites sufficient structure for acceleration waveform extracting means and load estimating means, the total vehicle weight calculating means, differential calculating means, peak position detecting means, ground contact time calculating means, rotation time calculating means, and ground contact time ratio calculating means are also each configured by computer software and a storage device such as a random access memory (RAM).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of MASAGO (U.S. Patent No. 10684161 B2). Although the claim at issue is not identical, they are not patentably distinct from each other because both of the inventions claim a method comprising the steps of detecting an acceleration waveform of a tire in a tire radial direction from an output of an acceleration sensor disposed on an inner surface side of a tire tread, differentiating the acceleration waveform in the tire radial direction to obtain a differential acceleration waveform, calculating a ground contact time and a rotation time of the tire from the differential acceleration waveform, calculating a ground contact time ratio which is a ratio between the ground contact time and the rotation time and estimating a load acting on the tire from the calculated ground time ratio. While Claim 1 of MASAGO does claim the step of calculating a load acting on the tire from the calculated ground time ratio, it does not claim the steps of calculating total vehicle weight, maximum load capability of the target tire, inclination obtained by approximating a maximum load capability ratio with a linear function of the ground contact tire ratio, and a normalization of the load acting on the target tire with the maximum load capability of the target tire. However, KAWANAKA (JP 2012-218682 A), herein KAWANKA, incorporates the steps of calculating vehicle weight, maximum load capability of the target tire, and a normalization of the load acting on the target tire with the maximum load capability of the target tire. Furthermore, KAWANKA renders obvious the inclination obtained by approximating a maximum load capability ratio with a linear function of the ground contact tire ratio. The applicant should refer to the citations relating to the vehicle weight, maximum load capability of the target tire, normalization of the load acting on the target tire, and the inclination obtained by approximating a maximum load capability ratio with a linear function of the ground contact tire ratio in the following 35 USC 103 rejection of Claim 1 shown below. It would have been obvious to combine the disclosure of MASAGO with the teachings of KAWANKA to make estimating a tire load more accurate and efficient.  The load acting on the tire is estimated from the ground contact time ratio which contains the ground contact time and the rotation time.  The ground contact and rotation times are calculated using the acceleration waveform in the tire radial direction detected from the output of the acceleration sensor. This leads to fewer sensors being used (MASAGO’s Paragraph [0007]) which makes estimating a tire load more efficient. Using the acceleration sensor along with the control device to calculate vehicle weight and store maximum load capacity of each tire (KAWANKA’s Paragraph [0051]: “The maximum load capacity of each tire Tia to Tid is a value set in advance as a characteristic value, and it is preferable that the control unit 10 (see FIG. 1 a) stores this maximum load capability in a storage unit...”) would ensure the results continue to remain accurate since determining the estimated load on a tire using alternative calculations instead by using the contact area of the tire alone yields no particular unexpected results nor forms any clear advantage over alternative methods.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of MASAGO. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the inventions claim acceleration sensors, acceleration waveform calculating means, differential calculating means, peak position detecting means, ground contact time calculating means, rotation time calculating means, ground contact time ratio calculating means, and a load estimating means. Claim 7 of MASAGO does not claim a vehicle weight calculating means and does not claim that the load estimating means incorporates additional features of the maximum load capability of the target tire, the total vehicle weight, inclination obtained by approximating a maximum load capability ratio with a linear function of the ground contact tire ratio, and a normalization of the load acting on the target tire with the maximum load capability of the target tire. Instead, the load estimation means involves a map. However, KAWANKA incorporates the means that can carry out the functions of calculating vehicle weight, maximum load capability of the target tire, and a normalization of the load acting on the target tire with the maximum load capability of the target tire using computer software that can run a program that performs these functions or a memory or RAM that can store these functions. Furthermore, KAWANKA renders obvious the inclination obtained by approximating a maximum load capability ratio with a linear function of the ground contact tire ratio. It should be noted that these limitations are similar to the ones provided in Claim 1, so applicant should see the explanation already given for the motivation to modify the disclosure of MASAGO with the teachings of KAWANKA per the non-statutory double patenting rejection of Claim 1 above, which will not be repeated for the sake of brevity.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference number 1 has been used to designate both “tire” (Paragraph [0013])  and “vehicle” (Paragraphs [0010] and [0013]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0007] and [0017]: It appears more likely that this was merely an inadvertent typo as the applicant defines “load estimating means” (Paragraphs [0010], [0012] and [0018]; Fig. 1: load estimating means 17) instead of “lord estimating means”. For purposes of compact prosecution, the examiner is thus interpreting the use of “lord estimating means” to instead be “load estimating means”.
Appropriate correction (or clarification on the record by the Applicant) is required.
Claim Objections
Claims 2-3 are objected to because of the following informalities: 
In Claim 2: Equation (1) should include a definition of a and b for consistency. Definitions of Mk (load capacity ratio), CTRk (ground contact time ratio), Tk (target tire), wk (loads), and M (maximum load capability of the target tire Tk) are provided. The specification defines a as inclination (Paragraphs [0014]-[0015]) and b as intercept (Paragraphs [0014]-[0015]).
In Claim 3: “trailing edge side:” should be “trailing edge side;” (i.e. semi-colon instead of colon). Also, “lord estimating means” should be “load estimating means”. Please see the explanation for the Specification Objection for “lord estimating means” which will not be repeated for the sake of brevity. 
Appropriate correction (or clarification on the record by the Applicant) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 (and Claim 2 due to dependency on Claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation “an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio”. However, neither the claims nor the specification describe a plurality of possibilities for what the linear function is. While Paragraph [0012] and Claim 2 state the relationship between the inclination, maximum load capability ratio, and the ground contact time ratio, are related using formula (1) which is a linear function relating the maximum load capability ratio Mk [%], ground contact time ratio CTRk, and the inclination value a (Paragraphs [0014]-[0015]), it is not known from the disclosure as to whether formula (1) is the only linear function that may be used to obtain the inclination value, or if other linear functions may be used. If formula (1) is the only linear function that may be used, then the limitations of Claim 2 should be rolled into Claims 1 and 3, because otherwise, Claim 2 is not further limiting than the claim in which it depends (and would be considered rejected under 35 USC 112(d) for being an improper dependent claim) since it’s merely describing the only linear function possible for even independent Claim 1.  But if formula (1) is not the only linear function that may be used, then Applicant should state so on the record and provide evidence as to where in the specification alternative linear functions are described, because otherwise, Claims 1 and 3 are improper (and would be considered rejected under 35 USC 112(a) for lacking proper scope of enablement because while one of ordinary skill in the art would know how to make or use this invention based on the specification’s description of formula (1), they would not know how to make or use this invention based on the specification’s lack of description of one or more alternative linear functions besides formula (1). For purposes of compact prosecution, because it’s not currently clear as to whether a 35 USC 112(d) versus a 35 USC 112(a) rejection would be appropriate, the limitation is considered to be indefinite, and wherein any prior art disclosing obtaining the slope of any linear function for the purposes of utilizing that slope in the process of estimating a load acting on a target tire will suffice to disclose this limitation.  Additionally, the use of “obtained in advance” in this limitation further renders these claims indefinite, as it is not clear as to what this inclination value is obtained in advance of, and since that is not clear, for the method of Claims 1-2, it is not clear as to whether the “obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio” is actually part of the claimed method or if it may occur prior to the method starting, and if it may occur prior to the method starting, then can this limitation be met if the inclination is obtained by different methodology other than “by approximating a maximum load capability ratio with a linear function of the ground contact time ratio”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to
abstract idea without significantly more.
Claims 1-2 are directed to a computer-implemented method (i.e., a process). Therefore, claims
1-2 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to
determine whether they recite matter that falls within one of the following groups of abstract ideas: a)
mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and
will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A method for estimating a load acting on a tire mounted on a vehicle, the method comprising: 
a step of detecting an acceleration waveform in a tire radial direction of each tire from an output of each of acceleration sensors disposed on an inner surface side of a tire tread of each tire of the vehicle; 
a step of calculating a total vehicle weight; 
a step of differentiating the acceleration waveform in the tire radial direction of each tire to obtain a differential acceleration waveform; 
a step of calculating a ground contact time and a rotation time of the tire from the differential acceleration waveform; 
a step of calculating, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time; and 
a step of estimating a load acting on a target tire, which is a target for estimation of the load, from the calculated ground contact time ratio of each tire, a maximum load capability of the target tire, the calculated total vehicle weight, and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio, 
wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire.
	The examiner submits that the foregoing underlined limitation(s) constitute both “mental processes” and “mathematical concepts” because under its broadest reasonable interpretation, the claim covers processes that could be done both mentally and/or with mathematical knowledge. The limitation “a step of calculating total vehicle weight” is a mental process since the driver may already have knowledge of a vehicle’s base weight and can feel/see/be aware as to whether the vehicle contains additional heavy objects which can increase the vehicle weight and thus the driver can mentally calculate the total vehicle weight as a result by adding the vehicle’s base weight to the driver’s estimate for the weight of additional objects within the vehicle.  It is also a mathematical concept in that the vehicle weight can be calculated with knowledge of other parameters such as the load on each of the tires and then summing them together. The limitation “a step of differentiating the acceleration waveform in the tire radial direction of each tire to obtain a differential acceleration waveform” constitutes a mental process and/or a mathematical concept. It is a mathematical concept because basic calculus may be utilized to integrate/differentiate one or more of velocity, acceleration (as in this limitation), and/or jerk. It can also be considered a mental process because differentiating and integrating mentally does not need to be challenging, as a user can estimate the speed they are moving, and then based on whether they are being leaned backwards or forwards they can estimate their acceleration/deceleration, and when they are rapidly or gradually being leaned backwards or forwards they can then estimate their jerk. Therefore, it’s possible to do calculus calculations mentally, to include differentiating acceleration, by just thinking and/or observing. The limitation “a step of calculating a ground contact time and a rotation time of the tire from the differential acceleration waveform” is a mental process because it is possible to mentally estimate a ground contact time and a rotation time using existing knowledge of how ground contact times and rotation times vary depending on various differentiated acceleration waveforms, and the driver can recall the most appropriate ground contact time and rotation time from memory via association once they estimate the current differentiated acceleration waveform  It’s also a mathematical concept since formulas or functions exist for calculating ground contact and rotation times. Similarly, the limitation “a step of calculating, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time” is a mental process because a ground contact time ratio can be calculated using the ground contact and rotation times which were found mentally. It is also a mathematical concept since a fraction or division can be used to solve for this ratio between the ground contact and rotation times.  The limitation “a step of estimating a load acting on a target tire, which is a target for estimation of the load, from the calculated ground contact time ratio of each tire, a maximum load capability of the target tire, the calculated total vehicle weight, and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio” is a mental process because it is possible to estimate the load of the tire with the previous knowledge of the ground contact time ratio for each tire, the maximum load capability of each tire which can be determined by feeling/seeing/being aware of the load of the vehicle and noticing patterns with the maximum load of the vehicle and the ground contact time when the driver loads more items in the vehicle or when the driver changes speeds. It is also a mathematical concept since estimating the load of the tire may utilize linear functions and formulas to calculate maximum load capability. Calculating the maximum load capability of the target tire is elaborated in the limitation “maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire.” This is a mental process as the user can mentally estimate the normalization value of the load acting on the target tire based on the maximum load of the vehicle and the ground contact time which the driver obtained previously. It’s also a mathematical concept since normalization can utilize various mathematical equations. Accordingly, the claim recites at least one abstract idea.
	Claim 1 recites the following additional limitations (bolded):
	A method for estimating a load acting on a tire mounted on a vehicle, the method comprising: 
a step of detecting an acceleration waveform in a tire radial direction of each tire from an output of each of acceleration sensors disposed on an inner surface side of a tire tread of each tire of the vehicle; 
a step of calculating a total vehicle weight; 
a step of differentiating the acceleration waveform in the tire radial direction of each tire to obtain a differential acceleration waveform; 
a step of calculating a ground contact time and a rotation time of the tire from the differential acceleration waveform; 
a step of calculating, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time; and 
a step of estimating a load acting on a target tire, which is a target for estimation of the load, from the calculated ground contact time ratio of each tire, a maximum load capability of the target tire, the calculated total vehicle weight, and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio, 
wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire.
	For the following reason(s), the examiner submits that the above identified additional
limitation (bolded) does not integrate the above-noted abstract idea into a practical application. Regarding the bolded limitation, the examiner submits that this limitation amounts to mere data-gathering, which is a form of insignificant pre-solutionary activity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the
limitation(s) add nothing that is not already present when looking at the elements taken individually. For
instance, there is no indication that the additional elements, when considered as a whole, reflect an
improvement in the functioning of a computer or an improvement to another technology or technical
field, apply or use the above-noted judicial exception to affect a particular treatment or prophylaxis for
`a disease or medical condition, implement/use the above-noted judicial exception with a particular
machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular
article to a different state or thing, or apply or use the judicial exception in some other meaningful way
beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP
§ 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical
application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional
elements (considered both individually and as an ordered combination) that are sufficient to amount to
significantly more than the judicial exception for the same reasons to those discussed above with
respect to determining that the claim does not integrate the abstract idea into a practical application.
	Regarding Claim 2:
Dependent claim 2 specifies a limitation (“maximum load capability ratio”) that elaborates on the abstract idea of claim 1 and thus is directed to an abstract idea nor do they recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.
Claim 3 is directed to a device (i.e., a machine). Therefore, claim 3 is within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to
determine whether they recite matter that falls within one of the following groups of abstract ideas: a)
mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 3 includes limitations that recite an abstract idea (emphasized below) and
will be used as a representative claim for the remainder of the 101 rejection. Claim 3 recites:
A device for estimating a load acting on a tire mounted on a vehicle, the device comprising: acceleration sensors each disposed on an inner surface side of a tire tread of each tire of the
vehicle and each being configured to detect an acceleration in a tire radial direction of each tire; 
a total vehicle weight calculating means that calculates a total vehicle weight; 
an acceleration waveform extracting means that extracts, for each tire, an acceleration waveform in the tire radial direction including a vicinity of a contact patch from an output signal of each of the acceleration sensors; 
a differential calculating means that differentiates the acceleration waveform in the tire radial direction to obtain a differential acceleration waveform; 
a peak position detecting means that detects a peak position on a leading edge side and a peak position on a trailing edge side, the peak positions being peak positions at two ground contact ends appearing in the differential acceleration waveform; 
a ground contact time calculating means that calculates a ground contact time which is an interval between the peak position on the leading edge side and the peak position on the trailing edge side: 
a rotation time calculating means that calculates a rotation time, which is a time required for the tire to rotate for one rotation, from an interval between two adjacent peak positions on the leading edge side or two adjacent peak positions on the trailing edge side in the acceleration waveform in the tire radial direction; 
a ground contact time ratio calculating means that calculates, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time; and 
a lord estimating means that estimates the load acting on a target tire, which is a target for estimation of the load, from the calculated ground contact time ratio of each tire, a maximum load capability of the target tire, the calculated total vehicle weight, and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio,
wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire.
	The examiner submits that the foregoing underlined limitation(s) constitute one or more of “mental processes” and/or “mathematical concepts” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally and/or using mathematical concepts. The limitation “that detects a peak position on a leading edge side and a peak position on a trailing edge side, the peak positions being peak positions at two ground contact ends appearing in the differential acceleration waveform” is a mathematical concept since peak positions can be found using statistical analysis to indicate any point of significances in the data. It is also a mental process for similar reasons as those described with regards to the limitations in Claim 1 already described (for example, many mathematical concepts may be achieved mentally, especially when there is no particular level of accuracy or precision required). The limitation “a ground contact time calculating means that calculates a ground contact time which is an interval between the peak position on the leading edge side and the peak position on the trailing edge side:” is a mathematical process since finding out the ground contact time can be done by mathematically calculating the difference between the two peaks in the acceleration waveform. It’s also a mental process for similar reasons as those described with regards to the limitations in Claim 1 already described (for example, many mathematical concepts may be achieved mentally, especially when there is no particular level of accuracy or precision required). The other underlined limitations are generally analogous to the underlined limitations in Claim 1, so Applicant should see the explanation already given for the underlined limitations constituting one or more of a “mental process” and/or “mathematical concept”  which will not be repeated for sake of brevity.
	Claim 3 recites the following additional limitations (bolded):
acceleration sensors each disposed on an inner surface side of a tire tread of each tire of the vehicle and each being configured to detect an acceleration in a tire radial direction of each tire; 
a total vehicle weight calculating means that calculates a total vehicle weight; 
an acceleration waveform extracting means that extracts, for each tire, an acceleration waveform in the tire radial direction including a vicinity of a contact patch from an output signal of each of the acceleration sensors; 
a differential calculating means that differentiates the acceleration waveform in the tire radial direction to obtain a differential acceleration waveform; 
a peak position detecting means that detects a peak position on a leading edge side and a peak position on a trailing edge side, the peak positions being peak positions at two ground contact ends appearing in the differential acceleration waveform; 
a ground contact time calculating means that calculates a ground contact time which is an interval between the peak position on the leading edge side and the peak position on the trailing edge side: 
a rotation time calculating means that calculates a rotation time, which is a time required for the tire to rotate for one rotation, from an interval between two adjacent peak positions on the leading edge side or two adjacent peak positions on the trailing edge side in the acceleration waveform in the tire radial direction; 
a ground contact time ratio calculating means that calculates, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time; and 
a lord estimating means that estimates the load acting on a target tire, which is a target for estimation of the load, from the calculated ground contact time ratio of each tire, a maximum load capability of the target tire, the calculated total vehicle weight, and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio,
wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire.
	For the following reason(s), the examiner submits that the above identified additional
limitations (bolded) do not integrate the above-noted abstract idea into a practical application. Regarding the bolded limitation “acceleration sensors each disposed on an inner surface side of a tire tread of each tire of the vehicle”, the examiner submits that this limitation amounts to mere data-gathering, which is a form of insignificant pre-solutionary activity. Regarding the limitations “a total vehicle weight calculating means”, “an acceleration waveform extracting means”, “a differential calculating means”, “a peak position detecting means”, “a ground contact time calculating means”, “a rotation time calculating means”, “a ground contact time ratio calculating means”, and “a lord estimating means”, the examiner submits that these limitations amount to one or more generic computing components to apply the above-noted abstract idea by merely using at least a computing device and a computer readable storage to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., computer software and a storage device such as a random access memory (RAM)).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the
limitation(s) add nothing that is not already present when looking at the elements taken individually. For
instance, there is no indication that the additional elements, when considered as a whole, reflect an
improvement in the functioning of a computer or an improvement to another technology or technical
field, apply or use the above-noted judicial exception to affect a particular treatment or prophylaxis for
`a disease or medical condition, implement/use the above-noted judicial exception with a particular
machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular
article to a different state or thing, or apply or use the judicial exception in some other meaningful way
beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP
§ 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical
application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, independent claim 3 does not include additional
elements (considered both individually and as an ordered combination) that are sufficient to amount to
significantly more than the judicial exception for the same reasons to those discussed above with
respect to determining that the claim does not integrate the abstract idea into a practical application. For the bolded limitations of acceleration waveform extracting means, load estimating means, the total vehicle weight calculating means, differential calculating means, peak position detecting means, ground contact time calculating means, rotation time calculating means, and ground contact time ratio calculating means the element of using software and storage to perform the limitations amounts to nothing more than mere instructions to apply the exception using one or more generic computing components. Mere instructions to apply an exception using one or more generic computing components cannot provide an inventive concept. Hence, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over MORINAGA (JP 2010-159031 A) (as evidenced by MORINAGA et. al. (JP 2005-205956 A), herein MORINAGA 2005), in view of KAWANAKA (JP 2012-218682 A), herein KAWANKA.
As to Claim 1, MORINAGA discloses, 
A method for estimating a load acting on a tire mounted on a vehicle (Paragraph [0002]: “The present invention relates to a method for estimating a load acting on a tire” and Paragraph [0015]: “disposed on a vehicle”), the method comprising: 
a step of detecting an acceleration waveform in a tire radial direction of each tire from an output of each of acceleration sensors disposed on an inner surface side of a tire tread of each tire of the vehicle (Paragraph [0026]: “In this embodiment, as shown in FIG. 2, the acceleration sensor 11 is disposed at the center in the tire width direction on the inner surface side of the inner liner portion 2 of the tire 1 so that the detection direction becomes the tire radial direction, and the acceleration in the tire radial direction acting on the tire tread (hereinafter, referred to as tread) 3 is detected.”, Fig. 1: acceleration sensor-11); 
…
a step of differentiating the acceleration waveform in the tire radial direction of each tire to obtain a differential acceleration waveform (Paragraph [0033]: “acceleration differential waveform calculation means 22 obtains a differential waveform of the radial acceleration by time-differentiating the time-series waveform of the radial acceleration extracted by the radial acceleration waveform extraction means 12.”); 
a step of calculating a ground contact time (Paragraph [0036]: “A grounding time calculating means 25 calculates a grounding time Tt which is a time between 2 peaks corresponding to a deformation at a grounding end of a tread 3.”) and a rotation time of the tire (Paragraph [0036]: “The rotation time calculation means 24 calculates a time difference Tr = T2 - T1 between a time T1 at which a peak Pk at the kick-out end side of the 2 peaks appears and a time T2 at which the peak at the kick-out end side reappears after 1 rotations of the tire 1. This time difference Tr is a rotation time required for a round of the tire.”) from the differential acceleration waveform (Paragraphs [0019]: “…a time elapsed from a time at which a peak appears in a time series waveform of the acceleration signal or a time derivative waveform or a time integral waveform of the time series waveform to a time at which a peak occurs at the same position after 1 rotations of the tire is measured, and the measured time is used as a rotation time of the tire.”); 
a step of calculating, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time (Paragraph [0036]: “grounding time ratio calculating means 26 calculates a grounding time ratio by dividing the grounding time Tt by the rotation time Tr.”); and 
a step of estimating a load acting on a target tire, which is a target for estimation of the load, from the calculated ground contact time ratio of each tire (Paragraph [0036]: “grounding time ratio calculating means 26 calculates a grounding time ratio by dividing the grounding time Tt by the rotation time Tr. In this example, the ground time ratio is set as an index Lt of the ground length, and is used for correcting an influence of a load or the like.”; Correcting the influence of a load inherently would first require the load itself – as is evidenced by MORINAGA 2005’s Paragraph [0019] (“load estimation means 32 for estimating the variation value of the ground load, it is possible to configure the tire state estimation device 30 which can accurately estimate the variation value of the ground load or the ground load applied to the tire in addition to the lateral force generated by the tire.”).)…
MORINAGA does not disclose a step of calculating a total vehicle weight, nor that the step of estimating a load acting on a target tire further involves use of a maximum load capability of the target tire, the total vehicle weight, and an inclination (obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio), wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire.
However, KAWANKA, in the same field of endeavor, teaches
…
a step of calculating a total vehicle weight (Paragraph [0056]: “In other words, the weight of the vehicle 1 can be calculated by summing the calculated tire load values of the tires Tia to Tid, and the weight of the vehicle can be calculated by subtracting a predetermined weight of the vehicle from the calculated total weight of the vehicle.”); 
…
and that the step of estimating a load acting on a target tire further involves use of… a maximum load capability of the target tire (Paragraph [0051]: “The maximum load capacity of each tire Tia to Tid is a value set in advance as a characteristic value…”), the calculated total vehicle weight (Paragraph [0056]: “In other words, the weight of the vehicle 1 can be calculated by summing the calculated tire load values of the tires Tia to Tid, and the weight of the vehicle can be calculated by subtracting a predetermined weight of the vehicle from the calculated total weight of the vehicle.”) and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio (Paragraphs [0040]: “Sflat=Lflat ×Wflat” where Lflat is the ground contact length and Wflat is the ground width., [0029], [0042]: “it is known that there is a linear correlation between the tire air pressure (P 1, P 2, and P 3 in FIG. 4) between the tread area Sflat and the tire load, and this correlation is easily determined by experiment measurement or the like”, [0049]: “Further, as shown in the load calculation map, since there is a correlation represented by a linear expression (straight line) between the ground-contact area Sflat of the tire and the tire load, an arithmetic expression for calculating the tire load value from the ground-contact area Sflat of the tire and the tire pressure is also represented by a linear expression.”, and Fig. 4 demonstrates a linear function making obvious of calculating a slope or inclination. Although, KAWANKA does not explicitly teach the use of a ground contact time ratio, it would be obvious to one of ordinary skill in the art that the ground contact area as used in KAWANKA is generally equivalent to the claimed ground contact time ratio when MORINAGA already discloses the calculation of the ground contact time ratio using the ground contact time and then uses it in the estimation of the load acting on a target tire. To obtain ground contact time ratio using KAWANKA, Lflat would need to be obtained from Sflat using Wflat as provided in [0040]. Next, using Lflat = Vcar×Tflat from [0029], Tflat or grounding time can be calculated. Using Tflat, the grounding time ratio can be calculated.),
wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire (Paragraph [0053]: “Alternatively, when the ratio of the tire load to the maximum load capacity (tire load ratio = tire load / maximum load capacity) exceeds a predetermined threshold value (e.g., 80%), the control device 10 may determine that the tire Tia is in an overload state.”; A PHOSITA would know that normalization of the tire load to the maximum load capacity is being applied when a ratio is taken. This normalization can help determine the load of the tire along with the other steps and can assist in determining whether the load of one tire is greater than the load of another tire assuming that other steps like vehicle weight and ground contact time ratio are known. For example, Car 1 has a tire load of 20 kN and Car 2 has a tire load of 50 kN. However, the maximum load capability of Car 1 is 22 kN and the maximum load capability of Car 2 is 60 kN. Therefore, the tire load ratio of Car 1 is 0.91 and the tire load ratio of Car 2 is 0.83. A normalization of the tire load is being performed for the two cars. This could mean that the load of Car 1 may be greater than the load of Car 2 depending on other factors like vehicle weight and ground contact time ratio.).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of detecting and differentiating the acceleration waveform with the acceleration sensor, calculating the ground contact time ratio and the rotation time of the tire from the differential waveforms, and estimating the load of the target tire using the ground contact time ratio as disclosed by MORINAGA with the calculation of a total vehicle weight, and with the estimation of the load acting on a target tire by further using the maximum load capability of the target tire, the calculated total vehicle weight, and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio, wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire, as rendered obvious by KAWANKA. This is to ensure that the value of the load is calculated accurately based on the ground contact area of the tire (Paragraph [0006]) with an obvious design choice as to how the estimated load on the tire is computed (such as determining the estimated load on a tire using alternative calculations such as by using the ground contact area of the tire alone) since the calculations required by the claim yields no particular unexpected results nor forms any clear advantage over alternative methods.
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over MORINAGA (as evidenced by MORINAGA 2005 and SUZUKI et al. (JP 2016-022761 A), herein SUZUKI), in view of KAWANKA.
As to Claim 3, MORINAGA discloses, 
A device for estimating a load acting on a tire mounted on a vehicle, the device comprising:
acceleration sensors (Fig. 1: acceleration sensor-11) each disposed on an inner surface side of a tire tread of each tire of the vehicle and each being configured to detect an acceleration in a tire radial direction of each tire (Paragraph [0026]: “In this embodiment, as shown in FIG. 2, the acceleration sensor 11 is disposed at the center in the tire width direction on the inner surface side of the inner liner portion 2 of the tire 1 so that the detection direction becomes the tire radial direction, and the acceleration in the tire radial direction acting on the tire tread (hereinafter, referred to as tread) 3 is detected.”); 
	…
an acceleration waveform extracting means (Fig. 1: radial acceleration waveform extracting means-12) that extracts, for each tire, an acceleration waveform in the tire radial direction including a vicinity of a contact patch from an output signal of each of the acceleration sensors (Paragraph [0028]: “A radial acceleration waveform extracting means 12 extracts a time-series waveform of a tire radial acceleration (hereinafter, referred to as a radial acceleration) acting on a tread 3 detected by an acceleration sensor 11.”); 
a differential calculating means (Fig. 1: acceleration differential waveform calculation means 22) that differentiates the acceleration waveform in the tire radial direction to obtain a differential acceleration waveform (Paragraph [0033]: “acceleration differential waveform calculation means 22 obtains a differential waveform of the radial acceleration by time-differentiating the time-series waveform of the radial acceleration extracted by the radial acceleration waveform extraction means 12.”); 
a peak position detecting means (Paragraph [0033]: “FIG. 7 shows an example of a differential waveform of radial acceleration, and 2 peaks appear in the differential waveform of radial acceleration.”; It would be obvious to find out the two peaks mentally by using the differential waveform plot in Fig. 7 and estimating the peaks. Furthermore, this is evidenced by the peak detection unit in SUZUKI’s Paragraph [0024] (“Then, the peak detection unit 13 a extracts the data of the detection signal including the timing of the 1 and 2 peak values and transmits the data to the ground time measurement unit 13 b. The data of the detection signal including the timing of the 1 peak value and the 2 peak value represents the detection signal per predetermined period including a period from the 1 peak value to the 2 peak value.”) and Fig. 1 which extracts peak values from the graphs.) that detects a peak position on a leading edge side and a peak position on a trailing edge side, the peak positions being peak positions at two ground contact ends appearing in the differential acceleration waveform (Paragraph [0033]: “A peak at the front side of the differential waveform, that is, a peak indicated by a point Pf appearing earlier in time, is a differential peak value at the stepped end side, and a point Pk appearing later in time is a differential peak value at the kick-out end.”; Fig. 7: Pk is the leading edge and Pf is the trailing edge); 
a ground contact time calculating means (Fig. 1: grounding time calculating means 25) that calculates a ground contact time which is an interval between the peak position on the leading edge side and the peak position on the trailing edge side (Paragraph [0036]: “A grounding time calculating means 25 calculates a grounding time Tt which is a time between 2 peaks corresponding to a deformation at a grounding end of a tread 3.”): 
a rotation time calculating means (Fig. 1: rotation time calculation means-24) that calculates a rotation time, which is a time required for the tire to rotate for one rotation, from an interval between two adjacent peak positions on the leading edge side or two adjacent peak positions on the trailing edge side in the acceleration waveform in the tire radial direction (Paragraph [0036]: “The rotation time calculation means 24 calculates a time difference Tr = T2 - T1 between a time T1 at which a peak Pk at the kick-out end side of the 2 peaks appears and a time T2 at which the peak at the kick-out end side reappears after 1 rotations of the tire 1. This time difference Tr is a rotation time required for a round of the tire.”); 
a ground contact time ratio calculating means (Fig. 1: grounding time ratio calculating means 26) that calculates, for each tire, a ground contact time ratio which is a ratio between the ground contact time and the rotation time (Paragraph [0036]: “grounding time ratio calculating means 26 calculates a grounding time ratio by dividing the grounding time Tt by the rotation time Tr.”); and 
a lord estimating means that estimates the load acting on a target tire, which is a target for estimation of the load, from the calculated ground contact time ratio of each tire (Paragraph [0036]: “grounding time ratio calculating means 26 calculates a grounding time ratio by dividing the grounding time Tt by the rotation time Tr… the ground time ratio is set as an index Lt of the ground length, and is used for correcting an influence of a load or the like.”; Correcting the influence of a load inherently would first require the load itself – as is evidenced by MORINAGA 2005’s Paragraph [0019] (“load estimation means 32 for estimating the variation value of the ground load, it is possible to configure the tire state estimation device 30 which can accurately estimate the variation value of the ground load or the ground load applied to the tire in addition to the lateral force generated by the tire.”).),…
MORINAGA does not disclose a total vehicle weight calculating means that calculates a total vehicle weight, nor that the lord estimating means that estimates the load acting on a target tire further involves use of a maximum load capability of the target tire, the total vehicle weight, and an inclination (obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio), wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire.
However, KAWANKA, in the same field of endeavor, teaches
…
a total vehicle weight calculating means (Paragraph [0056]: “Accordingly, the control device 10 (see FIG. 1 a) can calculate the load weight (the sum of the weight of the passenger and the weight of the load) from the tire load value of the tire Tia to Tid and the vehicle weight.”) that calculates a total vehicle weight (Paragraph [0056]: “In other words, the weight of the vehicle 1 can be calculated by summing the calculated tire load values of the tires Tia to Tid, and the weight of the vehicle can be calculated by subtracting a predetermined weight of the vehicle from the calculated total weight of the vehicle.”); 
…
and that the lord estimating means that estimates the load acting on a target tire further involves use of … a maximum load capability of the target tire (Paragraph [0051]: “The maximum load capacity of each tire Tia to Tid is a value set in advance as a characteristic value…”), the calculated total vehicle weight (Paragraph [0056]: “Accordingly, the control device 10 (see FIG. 1 a) can calculate the load weight (the sum of the weight of the passenger and the weight of the load) from the tire load value of the tire Tia to Tid and the vehicle weight. In other words, the weight of the vehicle 1 can be calculated by summing the calculated tire load values of the tires Tia to Tid, and the weight of the vehicle can be calculated by subtracting a predetermined weight of the vehicle from the calculated total weight of the vehicle.”),and an inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio (Paragraphs [0040]: “Sflat=Lflat ×Wflat” where Lflat is the ground contact length and Wflat is the ground width., [0029], [0042]: “it is known that there is a linear correlation between the tire air pressure (P 1, P 2, and P 3 in FIG. 4) between the tread area Sflat and the tire load, and this correlation is easily determined by experiment measurement or the like”, [0049]: “Further, as shown in the load calculation map, since there is a correlation represented by a linear expression (straight line) between the ground-contact area Sflat of the tire and the tire load, an arithmetic expression for calculating the tire load value from the ground-contact area Sflat of the tire and the tire pressure is also represented by a linear expression.”, and Fig. 4 demonstrates a linear function making obvious of calculating a slope or inclination. Although, KAWANKA does not explicitly teach the use of a ground contact time ratio, it would be obvious to one of ordinary skill in the art that the ground contact area as used in KAWANKA is generally equivalent to the claimed ground contact time ratio, since MORINAGA already discloses the calculation of the ground contact time ratio using the ground contact time and then uses it in the estimation of the load acting on a target tire. To obtain ground contact time ratio using KAWANKA, Lflat would need to be obtained from Sflat using Wflat as provided in [0040]. Next, using Lflat = Vcar×Tflat from [0029], Tflat or grounding time can be calculated. Using Tflat, the grounding time ratio can be calculated.),
wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire (Paragraph [0053]: “Alternatively, when the ratio of the tire load to the maximum load capacity (tire load ratio = tire load / maximum load capacity) exceeds a predetermined threshold value (e.g., 80%), the control device 10 may determine that the tire Tia is in an overload state.”; A PHOSITA would know that normalization of the tire load to the maximum load capacity is being applied when a ratio is taken. This normalization can help determine the load of the tire along with the other steps and can assist in determining whether the load of one tire is greater than the load of another tire assuming that other steps like vehicle weight and ground contact time ratio are known. For example, Car 1 has a tire load of 20 kN and Car 2 has a tire load of 50 kN. However, the maximum load capability of Car 1 is 22 kN and the maximum load capability of Car 2 is 60 kN. Therefore, the tire load ratio of Car 1 is 0.91 and the tire load ratio of Car 2 is 0.83. A normalization of the tire load is being performed for the two cars. This could mean that the load of Car 1 may be greater than the load of Car 2 depending on other factors like vehicle weight and ground contact time ratio.).
It should be further noted that the limitations with vehicle weight, maximum load capability of the target tire, inclination obtained in advance by approximating a maximum load capability ratio with a linear function of the ground contact time ratio, wherein the maximum load capability ratio of the target tire is a value obtained by normalizing the load acting on the target tire with the maximum load capability of the target tire are analogous to the limitations already discussed from independent Claim 1, so Applicant should see the explanations already given for the motivation to modify the disclosure of MORINAGA with the teachings of KAWANKA in order to render obvious the claimed invention as per the rejection of Claim 1 above, which will not be repeated for the sake of brevity.
Conclusion
	The Examiner has cited particular paragraphs or columns and line numbers in the references
applied to the claims above for the convenience of the Applicant. Although the specified citations are
representative of the teachings of the art and are applied to specific limitations within the individual
claim, other passages and figures may apply as well. It is respectfully requested of the Applicant in
preparing responses, to fully consider the references in their entirety as potentially teaching all or part
of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by
the Examiner. See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its
entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore
& Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S.
851 (1984). See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to
the application as a whole (analogous art), or (c) have significant relevance to one or more specific
limitation/-s within the claims (E.g.: ALAN RICHARDSON, RATIOS & NORMALISATION, EXESIOS BDD, from WHY DO SCIENTISTS DO WHAT SCIENTISTS DO- This Non-Patent Literature relates to the normalization limitations in Claims 1 and 3). If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be
found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular
reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot
determine why any one or more reference/-s has/have been included on a PTO-892, upon request from
the Applicant, the Examiner can provide an explanation within a future Office action and/or during a
future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/
Primary Examiner, Art Unit 3663